Exhibit 21.01 BIGLARI HOLDINGS INC. SUBSIDIARIES Subsidiaries Jurisdiction of Incorporation or Organization Austins of Omaha, Inc. Nebraska Biglari & Company Indiana Biglari Design Inc. Delaware Biglari Group S.A.R.L. Monaco Biglari Holdings Finance Corp. Indiana Biglari Real Estate Development Corporation Indiana Consolidated Specialty Restaurants, Inc. Indiana SNS Investment Company Indiana Steak n Shake, LLC Indiana Steak n Shake 3rd Street Promenade, LLC Indiana Steak n Shake Alamo Ranch, LLC Indiana Steak n Shake Enterprises, Inc. Indiana Steak n Shake Ibiza S.L. Spain Steak n Shake Indianapolis Office Inc. Indiana Steak n Shake International Inc. Indiana Steak n Shake International S.A.R.L. Monaco Steak n Shake Operations, Inc. Indiana Steak n Shake Sports and Entertainment Group LLC Indiana The Western Sizzlin Stores of Little Rock, Inc. Arkansas The Western Sizzlin Stores, Inc. Tennessee Western Investments, Inc. Delaware Western Mustang Holdings, LLC Delaware Western Properties, Inc. Delaware Western Real Estate, L.P. Delaware Western Sizzlin Corporation Delaware Western Sizzlin Franchise Corporation Delaware
